COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



READYONE INDUSTRIES, INC. f/k/a
NATIONAL CENTER FOR 
EMPLOYMENT OF THE DISABLED,


                            Appellant,

v.

ROBERT E. JONES, Individually, and
ROBERT E. JONES, As Trustee Of
JONES FAMILY TRUST,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 

 §


No. 08-07-00259-CV

Appeal from the

210th District Court 

of El Paso County, Texas 

(TC# 2007-4093)

MEMORANDUM  OPINION

	This appeal arises from an action for temporary injunctive relief filed by Appellee,
Robert E. Jones, individually, and as Trustee of Jones Family Trust, against Appellant,
ReadyOne Industries, Inc. ("ReadyOne").  On September 12, 2007, the trial court granted Jones's
request for injunctive relief against ReadyOne, in part, enjoining ReadyOne from proceeding
with writs of execution issued against certain real estate owned by Jones.  ReadyOne filed its
notice of appeal on the day after the order was issued.  While this appeal was pending, Jones
non-suited ReadyOne.
	Pending before the Court is Appellant's unopposed motion to dismiss this appeal
pursuant to Tex.R.App.P. 42.1(a)(1).  In the record before us, we have the trial court's signed
order non-suiting ReadyOne, dismissing the underlying action without prejudice, and dissolving
the temporary injunction.  When the judgment of this Court can have no effect on an existing
controversy, a case becomes moot.  Restrepo v. First Nat'l Bank of Dona Ana County, N.M., 888
S.W.2d 606, 607 (Tex.App.--El Paso 1994, no writ).  Due to the non-suit, a judgment of this
Court can have no effect, because there is no longer a controversy.  See Restrepo, 888 S.W.2d at
607.  We therefore grant Appellant's motion and dismiss the appeal as moot. Tex.R.App.P.
42.1(a)(1); Restrepo, 888 S.W.2d at 607.  Costs are taxed against Appellant.  See Tex.R.App.P.
42.1(d)(absent agreement by the parties, the court will tax costs against the appellant).

December 13, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.